   18-50751-KMS Dkt 104 Filed 12/07/18 Entered 12/07/18 14:43:39 Page 1 of 1




                                                    SO ORDERED,



                                                    Judge Katharine Samson
                                                    United States Bankruptcy Judge
                                                    Date Signed: December 7, 2018


      The Order of the Court is set forth below. The docket reflects the date entered.

                           UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:

        STEVEN K. MINER                                                CASE NO. 18-50751 KMS


            DEBTOR .                                                                 CHAPTER 11


                                   ORDER RESETTING HEARING

        This matter came on this date on the Objection to Debtor’s Claim of Exemptions filed by

Trustmark National Bank (the “Objection”) (Dkt. #82) and the Court having considered the facts

herein, finds that the hearing on December 13, 2018, should be continued and reset.

        IT IS, THEREFORE, ORDERED that the hearing on the Objection hereby is continued

and reset for February 7, 2019, at 1:30 p.m., in the Bankruptcy Courtroom, 7th Floor, Dan M.

Russell, Jr. U. S. Courthouse, 2012 15th Street, Gulfport, Mississippi.

                                             ##END OF ORDER##



Courtroom Deputy
228-563-1797 (use to advise of settlement)
228-563-1841
